Citation Nr: 1715798	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial evaluation for service-connected cancer of the lung, status post right lobectomy, rated as 30 percent disabling effective October 1, 2008, and as 100 percent disabling effective April 26, 2016.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Georgio Comninos, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and from January
1973 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2009 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina under cover letter from the VA
RO in Atlanta, Georgia.  That rating decision, in part, granted service connection
for lung cancer, status post right lobectomy, and assigned a 100 percent disability
rating effective April 28, 2008 and a 30 percent disability rating effective October
1, 2008.  A 100 percent disability rating from April 26, 2016, was granted in an August 2016 RO adjudication.  

In March 2015, the Board remanded this claim for further development, including a VA examination. All requested development was completed, and this matter is now properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDING OF FACT

The Veteran requires constant oxygen therapy for his service-connected cancer of the lung, status post right lobectomy.


CONCLUSION OF LAW

From October 1, 2008, the criteria for a rating of 100 percent for cancer of the lung, status post right lobectomy have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.96(d), 4.97, Diagnostic Code (DC) 6844 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2) (West 2014). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also endeavor to obtain those records, even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2016).  In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  Therefore, no additional development is warranted. See Golz, 590 F.3d at 1317.  The Veteran has been afforded two VA examinations, as discussed below, and opinions regarding the functional effects of his service-connected disabilities have been obtained, including in November 2009 and May 2016.  The Board finds these examinations to be sufficient.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Legal Criteria & Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2016).  Where, as in the case of the Veteran's lung cancer, status post right lobectomy, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2016).

In February 2009, the RO granted service connection for cancer of the lung, status post-right lobectomy.  The Veteran was assigned an initial rating under 38 C.F.R. § 4.97, DC 6844 of 100 percent effective April 28, 2008, a 30 percent disability rating effective October 1, 2008, and a 100 percent rating effective April 26, 2016.  The Veteran contends that he is entitled to a higher disability rating effective October 1, 2008. 

Under 38 C.F.R. § 4.97 (2016), Diagnostic Code 6844, post-surgical residuals are rated in accordance with the criteria set forth in the general rating formula for restrictive lung disease.  

The general rating formula provides a 30 percent rating when pulmonary function testing shows a forced expiratory volume in one second (FEV-1) that is 56 to 70 percent predicted, or forced expiratory volume/forced vital capacity ratio (FEV-1/FVC) of 56 to 70 percent, or when the diffusion capacity of carbon monoxide (DLCO) is 56 to 65 percent predicted. 

A 60 percent rating is assigned where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or DLCO is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or when DLCO is less than 40 percent predicted, or when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale, or, right ventricular hypertrophy, or, there is pulmonary hypertension as shown by echocardiogram or cardiac catheterization, or where there are episodes of acute respiratory failure, or where outpatient oxygen therapy is required.  See 38 C.F.R. § 4.97, DC 6844 (2016). 

A review of the record shows that the Veteran underwent a lobectomy and lymph node excision in March 2008.  He was found to have adenocarcinoma.

In December 2008, the Veteran was afforded a VA examination.  The Veteran reported having had a quarter of his right lung removed, shortness of breath with mild to moderate activities, and a cough with clear to yellow phlegm.  The examiner noted having reviewed December 2008 chest x-rays, which revealed decreased volume of the right thorax as well as obstructive ventilator defect with significant improvement upon use of a bronchodilator.  

In November 2009, the Veteran underwent another VA examination.  Upon conducting an in-person examination, the examiner noted that the Veteran reported having increasing shortness of breath since his surgery, especially with exertion, and can barely walk about half a mile without getting short-winded.  The examiner reviewed chest x-rays, and noted, in pertinent part, a right pleural thickening with scarring in the right base.  The examiner further assessed that the Veteran gets shortness of breath with minimal exertion, and as such, he is totally disabled, and unable to do any physical job. 

In September 2010, the Veteran underwent pulmonary function testing.  His FEV-1 was found to be 54 percent predicted on that occasion.  Nevertheless, the Veteran was confirmed to have an airway obstruction, indicated by the decrease in flow rate at peak flow and flow at 25 percent, 50 percent and 75 percent of flow volume. 

The severity of the Veteran's condition is confirmed by the Veteran's April 2016 VA examination.  The examination reflects that the entire case file was reviewed, and that diagnostic testing was conducted.  Pertinently, the examiner states that "he [the Veteran] uses oxygen all the time," and that the Veteran's condition has stayed the same since the onset of his symptoms.  

In reviewing the evidence presented, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's service-connected lung cancer, status post right lobectomy warrants a rating in excess of 30 percent from October 1, 2008.  Here, the Board finds that on at least one occasion during the period in question, the Veteran's FEV-1 has been tested as 54 percent predicted, which would warrant a 60 percent rating. However, although there is no indication of the precise date of onset of the Veteran's need for outpatient oxygen therapy, the April 2016 VA examination reflects that the Veteran's condition has "stayed the same" since his 2008 surgery. Thus, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a rating of 100 percent for service-connected lung cancer, status post right lobectomy, from October 1, 2008 have been met. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 (2016).


ORDER

A rating of 100 percent for service-connected status post right lobectomy secondary to carcinoma of the lung is granted effective October 1, 2008.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


